Citation Nr: 9920769	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1969 to September 1972.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claims for increased (compensable) ratings for his 
service-connected bilateral sensorineural hearing loss and 
tinnitus.  After the RO confirmed its decision in September 
1997, he appealed to the Board of Veterans' Appeals (Board).

In October 1997, during the pendency of his appeal, the RO 
increased the rating for the veteran's tinnitus from the 
noncompensable level (0 percent) to 10 percent.  The RO 
continued to deny a compensable rating for his bilateral 
hearing loss.  He proceeded with his appeal for higher 
ratings.

The veteran indicated in an April 1998 statement that he 
would like to file a claim for an earlier effective date 
(EED) for the 10 percent rating for his tinnitus.  This issue 
has not been considered by the RO and is not "inextricably 
intertwined" with the issues on appeal.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, as the Board 
does not currently have jurisdiction to address this issue, 
it is referred to the RO for appropriate development and 
consideration.  See 38 C.F.R. § 20.200 (1998).

In November 1998, the veteran (through his representative) 
submitted additional evidence to the Board for consideration 
in his appeal.  He waived his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1998).


REMAND

The veteran alleges that his hearing loss and tinnitus 
continue to get worse and, therefore, he is entitled to 
higher ratings for these disabilities.  On May 11, 1999, VA 
announced amendments to the criteria of the Rating Schedule 
that govern the evaluation of diseases of the ear and other 
sense organs, to include disability from hearing loss.  See 
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed.  
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  
Because the record reflects that at several frequencies the 
veteran's pure tone thresholds are at least 55 decibels or 
more, this change might have an impact on the evaluation of 
his hearing loss.  The Board would also point out that the 
revised criteria provide alternative means for evaluating 
tinnitus.  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Also, since his 
tinnitus appears to affect his hearing acuity as well, 
consideration of this issue should be deferred until after 
the RO has had the opportunity to determine whether a higher 
rating is warranted for the hearing loss under the revised 
criteria.  Furthermore, if the hearing loss claim continues 
to be denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

Lastly, since the veteran's hearing acuity has not been 
tested by VA for several years now, and records show he has 
received hearing aids since last tested, having him undergo a 
hearing evaluation would be helpful in resolving the issues 
on appeal.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss and tinnitus.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history and complaints.  
All pertinent clinical findings and tests 
should be performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

2.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
for increased ratings for his bilateral 
hearing loss and tinnitus, in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 








remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


